Exhibit 8(a)(x) AMENDMENT TO FUND PARTICIPATION AGREEMENT This Amendment to the Fund Participation Agreement (“Agreement”) dated the 1st day of May, 2003, by and between Lincoln Variable Insurance Products Trust, an open-end management investment company organized as a Delaware statutory trust (the “Trust”), and The Lincoln National Life Insurance Company, an Indiana insurance company (the “Company”) is effective as of May 1, 2014. AMENDMENT WHEREAS, the parties wish to amend Schedule 2 to the Agreement and replace it in its entirety. NOW, THEREFORE, in consideration of their mutual promises, the Company and the Trust agree to amend the Agreement as follows: 1.Schedule 2 of this Agreement shall be deleted and replaced with the attached Schedule 2. 2.All other terms of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be executed in its name and behalf by its duly authorized officer on the date specified below. Lincoln Variable Insurance Products Trust Date: April 15, 2014 By:/s/ Kevin J. Adamson Kevin J Adamson Vice President The Lincoln National Life Insurance Company Date: April 15, 2014 By:/s/ William P. Flory, Jr. William P. Flory, Jr. Vice President SCHEDULE 2 Funds As of May 1, 2014 Fund Name LVIP American Balanced Allocation Fund LVIP American Century VP Mid Cap Value RPM Fund LVIP American Global Growth Fund LVIP American Global Small Capitalization Fund LVIP American Growth Fund LVIP American Growth-Income Fund LVIP American Growth Allocation Fund LVIP American Income Allocation Fund LVIP American International Fund LVIP American Preservation Fund LVIP AQR Enhanced Global Strategies Fund LVIP Baron Growth Opportunities Fund LVIP BlackRock Emerging Markets RPM Fund LVIP BlackRock Equity Dividend RPM Fund LVIP BlackRock Global Allocation V.I. RPM Fund LVIP BlackRock Inflation Protected Bond Fund LVIP BlackRock Multi-Asset Income Fund LVIP Capital Growth Fund LVIP Clarion Global Real Estate Fund LVIP ClearBridge Variable Appreciation RPM Fund LVIP Columbia Small-Mid Cap Growth RPM Fund LVIP Delaware Bond Fund LVIP Delaware Diversified Floating Rate Fund LVIP Delaware Foundation Aggressive Allocation Fund LVIP Delaware Foundation Conservative Allocation Fund LVIP Delaware Foundation Moderate Allocation Fund LVIP Delaware Growth and Income Fund LVIP Delaware Social Awareness Fund LVIP Delaware Special Opportunities Fund LVIP Dimensional U.S. Equity Fund LVIP Dimensional Non-U.S. Equity Fund LVIP Dimensional/Vanguard Total Bond Fund LVIP Franklin Mutual Shares VIP RPM Fund LVIP Franklin Templeton Multi-Asset Opportunities Fund LVIP Global Income Fund LVIP Goldman Sachs Income Builder Fund LVIP Invesco Diversified Equity-Income RPM Fund LVIP Invesco V.I. Comstock RPM Fund LVIP JPMorgan Mid Cap Value RPM Fund LVIP JPMorgan High Yield Fund LVIP Managed Risk American Balanced Allocation Fund LVIP Managed Risk American Growth Allocation Fund LVIP Managed Risk Profile Conservative Fund LVIP Managed Risk Profile Moderate Fund LVIP Managed Risk Profile Growth Fund LVIP Managed Risk Profile 2010 Fund LVIP Managed Risk Profile 2020 Fund LVIP Managed Risk Profile 2030 Fund LVIP Managed Risk Profile 2040 Fund LVIP Managed Risk Profile 2050 Fund LVIP MFS International Growth Fund LVIP MFS International Growth RPM Fund LVIP MFS Value Fund LVIP Mid-Cap Value Fund LVIP Mondrian International Value Fund LVIP Money Market Fund LVIP Multi-Manager Global Equity RPM Fund LVIP PIMCO Low Duration Bond Fund LVIP SSgA Bond Index Fund LVIP SSgA Conservative Index Allocation Fund LVIP SSgA Conservative Structured Allocation Fund LVIP SSgA Developed International 150 Fund LVIP SSgA Emerging Markets 100 Fund LVIP SSgA Global Tactical Allocation RPM Fund LVIP SSgA International Index Fund LVIP SSgA International RPM Fund LVIP SSgA Large Cap 100 Fund LVIP SSgA Large Cap RPM Fund LVIP SSgA Moderate Index Allocation Fund LVIP SSgA Moderate Structured Allocation Fund LVIP SSgA Moderately Aggressive Index Allocation Fund LVIP SSgA Moderately Aggressive Structured Allocation Fund LVIP SSgA S&P 500 Index Fund LVIP SSgA Small-Cap RPM Fund LVIP SSgA Small-Cap Index Fund LVIP SSgA Small-Mid Cap 200 Fund LVIP T. Rowe Price Growth Stock Fund LVIP T. Rowe Price Structured Mid-Cap Growth Fund LVIP Templeton Growth RPM Fund LVIP UBS Large Cap Growth RPM Fund LVIP Vanguard Domestic Equity ETF Fund LVIP Vanguard International Equity ETF Fund LVIP VIP Contrafund® RPM Portfolio LVIP VIP Mid Cap RPM Portfolio
